Citation Nr: 1453555	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In October 2013, the Board denied the Veteran's service connection claim.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2014 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to comply with the JMR instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, remand is required for a new medical examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has alleged suffering from dementia and other cognitive impairments as a result of a high fever and/or heat stroke sustained in service.  He has stated that during basic training, he was required to march for several miles to a field where he conducted training exercises in fox holes filled with mud; he then marched back to the parade field on base.  The Veteran indicated that the next thing he remembered was waking up in the hospital, covered with ice, and that he had been unconscious for some period of time.  He stated that he spent about a month in the hospital, during which time he sustained a fever as high as 105.4 degrees Fahrenheit.  He alleged that since that incident he has had problems with weakness, and more recently with directions.  The Veteran has also indicated that he was diagnosed as having dementia in 1953 and his wife testified that the Veteran has had problems with improper word usage and pronunciation for as long as they had been married, which was then 36 years.	

In its October 2013 decision, the Board noted that the Veteran suffered an event in service, as the service treatment records (STRs) document treatment for pneumonia and confirm that he had a prolonged fever, with his temperature reaching as high as 105.4 degrees.  The Board found no reason to question the diagnosis of dementia.  However, the Board determined that the probative evidence of record did not show that the Veteran sustained any permanent brain damage as a result of his June 1953 fever.  Specifically, the Board found that the Veteran's statement regarding symptoms experienced shortly after being returned to duty was contradicted by the evidence of record.  The Board noted that a neurological examination while the Veteran was hospitalized revealed no abnormalities except for a mild left facial weakness, which the Veteran indicated had been noted on previous occasions.  Also, an April 1955 separation examination contains a normal neurological evaluation.  In addition, a June 1955 VA examination shows that a neurological examination was essentially negative.  The Board gave the two private positive nexus opinions little probative value because they were based on the Veteran's statement.  Instead, the Board relied on the VA examiner's negative nexus opinion.

The JMR noted that the Board did not recognize the Veteran's challenge to the competence of the VA examiner (a psychologist) and that its decision was otherwise silent as to the examiner's qualifications.  The JMR also noted that one of the private physicians (Dr. J.W.E.) is a specialist in occupational, environmental, and legal medicine.  The parties agreed that the Board's decision "lacks adequate reasons or bases facilitative of judicial review" and indicated that the Board should either return the August 2012 VA examination report as inadequate or explain, with sufficient reasons or bases, why such action is not necessary. 

The Veteran's attorney recently submitted another opinion from Dr. J.W.E. in which the doctor explains that the normal neurological examinations cited in the Board decision "were probably due to the physician's not aware of the mental changes after the high fever episode" and that "[a] routine examination does not pick up the brain damage that occurs from [] a heat stroke."  See October 27, 2014 correspondence.  He also noted that "[a] person does not have to be unconscious to have significant brain damage."

In light of the foregoing, another VA opinion is necessary in order to adequately decide the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a neurologist.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand and all newly obtained evidence, must be sent to the examiner for review in conjunction with the examination.  The examiner should identify any current neurological disorder and determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current neurological disorder had its onset during the Veteran's active duty, or is otherwise related to his active service (including whether any diagnosed neurological disorder is consistent with the June and July 1953 in-service hospital records, which reflect a prolonged fever as high as 105.4 degrees).

The examiner should address the pertinent in-service and post-service findings as discussed above and in the October 2013 Board decision.  Specific symptomatology must be identified.  The examiner should also address the December 2011, September 2013, and October 2013 private medical opinions, as well as the August 2012 VA opinion.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




